DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, filed on 5 October 2022 is/are acknowledged and entered.
By this Amendment, the Applicant amended claims 1, 6, 11, and 15 , and canceled claims 3 and 12.  Claims 1, 6-8, 10-11, and 15-18 remain pending in the application. 

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 5 October 2022, with respect to the previous rejection(s) of claim(s) 1, 3, 6-8, 10-12, and 15-18,  under 35 USC § 102 and 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive.  
Applicant argues that the claim interpretations as presented by Examiner in the previous Office Action (see pgs 3-7) are erroneous.  Applicant specifically points to (pg 5) the Examiner’s interpretation of “a base" including" an upper plate" and "a lower plate" is indicated to include a frame or a table”, and asserts this is not “a box shaped structure”.  Applicant further argues that Examiner’s interpretation of "a base" including "an upper plate" and "a lower plate" as a frame or table are not within the scope of the dictionary definition of the term "box", and therefore invalid.
Examiner respectfully disagrees, noting that:
- Applicant has claimed “a box-like structure”, not a “box” itself.
- By Applicant’s admission, a “box” is defined as “"rigid typically rectangular receptacle”.  One of ordinary skill in the art would therefore recognize “a box-like structure” as claimed by Applicant to be a structure of similar shape (rectangular) and composition (rigid) as to that of a “box”.  Examiner therefore concludes that the interpretation of the term “box-like structure” in the previous Office Action (e.g. “any rectangular structure used for supporting anything” per pg 5) is therefore appropriate, and has been known since antiquity.
- Examiner additionally asserts that frames are indeed “box-like” (hence the term “box frame”, defined by Meriam Webster as “a frame with boxlike members”), and additionally asserts that tables with lids that store non-liquid items are well known.  Frames and tables are known to be both rectangular and rigid, and commonly consist of an upper plate and a lower plate.  Therefore, Examiner’s interpretation of a ““base” comprising “an upper plate” and “a lower plate” as a “table”, “frame”, “box”, “cart”, or any similar structure”, per pg 5 of the previous Office Action is therefore also appropriate, and remains known throughout all of the arts.
Applicant further argues (pg 9) that Examiner’s reliance on Lupi, item 19 is erroneous, that Lupi’s item 19  is a gutter, and therefore does not teach the claimed "fins" to strengthen the structure of the box-like structure.
Examiner respectfully disagrees, and notes that the claims do not limit the “fin” structure from performing an additional function such as drainage.  Rather, the claims merely recite that “as a reinforcement for ends of the upper plate and as abutment surfaces for support bars of the base.”  The Examiner further notes that the claims do not specify what degree of reinforcement the fins will provide.  The Examiner maintains that the gutter component of Lupi’s item 19 will provide at least some reinforcement for the ends of the upper plate, by the nature of being an intermediate component between the upper plate and any lateral force.  The rejection therefore stands.
In the interests of compact prosecution, Examiner notes Applicant appears to argue (pg 7) that the structure of Marzillier does not teach walls and compartments as claimed in amended Claim 1.  Examiner respectfully disagrees, and notes the following:
The definition of “compartment” per Merriam-Webster is simply “a separate division or section”, or “one of the parts into which an enclosed space is divided”.  The prior art (Marzillier) clearly shows compartments within the overall disclosed structure per Examiner’s annotations at Fig. 2.  Additionally, the dividing walls of the annotated compartments (also annotated at Fig. 2) have openings through which objects such as cables and/or pipes or other machinery can be passed through, as indicated by Fig. 2, which also clearly shows machinery delimited by dashed lines (and therefore hidden within the interior of the overall disclosed structure, per technical drawing convention), such as “piston assemblies 66 and 67”.  The previous Office Action cited Marzillier as teaching “compartments” at pages 10 and 12. 
Examiner asserts that Marzillier teaches “walls” as part of housing 3 at Fig. 1 and 2 of the disclosed invention, per Examiner’s annotations.  Although Applicant has not provided specific support or rationale for the allegation that Marzillier does not teach “walls”, Examiner recognizes that a plausible argument could be made that Marzillier teaches “columns” instead of “walls”.  Examiner further acknowledges that although Marzillier discloses “a suitable supporting framework enclosed by a housing 3” (Fig 1 and Col 2, lines 3-4), Marzillier does not specifically describe said framework as comprising “walls”.
However, it is obvious to one skilled in the art that Marzillier’s Fig 2 teaches a support structure (interpreted by Examiner as “walls” in the previous Office Action) at the bottom of the disclosed invention, said support structure supporting an oven 1 and mould turret 2, as also disclosed at Col 2, lines 3-4.  Said support structure (at least identified by Marzieller as a “framework”) is disclosed in Fig 2 as having at least three vertical support pieces (interpreted by Examiner as “walls”) and two horizontal support pieces (interpreted by Examiner as “upper plate” and “lower plate”).  From Fig 2, it is clear that at least two of the vertical support pieces are constructed such that cables and/or pipes or other machinery are either located behind them or passed through them.  Similarly, the upper and lower horizontal support pieces are constructed such that cables and/or pipes or other machinery are either located behind them or passed through them.
The combined teachings of Marzillier’s Fig 1 and Fig 2 clearly show that the upper horizontal support piece of housing 3 is a solid, continuous sheet, or “plate” with at least one opening for cables, pipes, or other machinery to pass through.  Although Fig 1 does not clearly show the other support pieces of the framework that comprises housing 3 as also being solid and continuous (e.g. “plates” and/or “walls”), one of ordinary skill in the art would reasonably draw the conclusion that these other pieces are a) at least “solid”, and b) should be “continuous” in order to be able to adequately support the oven 1 and mould turret placed atop housing 3.
                With respect to the possible argument of Marzillier disclosing said framework as consisting of “columns” and not “walls”, Examiner notes that Applicant has claimed “walls of the compartments comprising openings configured to allow the passage of the cables and pipes between an exterior and an interior of the box-like structure”, but has not limited the size of said openings.  Under broadest reasonable interpretation, Examiner recognizes that the size of the openings (in relation to the length of the wall) could be so large that the “wall” becomes a “column”.  Examiner asserts that the two terms (“wall” and “column”) are therefore synonymous, since in the present use of both the disclosed and claimed inventions, each would perform exactly the same functions of a) acting as a support piece of the framework, and b) defining openings for cables, pipes, or other machinery to pass through.  The same logic is applied to the lower horizontal support piece (e.g., “lower plate”) of Marzillier.
                Therefore, the structure of Marzillier as annotated by Examiner at Fig. 2 teaches “one or more compartments which are open on a side of the lower plate and closed at a top by the upper plate and laterally by walls… the walls of the compartments comprising openings configured to allow the passage of the cables and pipes between an exterior and an interior of the box-like structure” as claimed by Applicant in amended Claim 1.  Examiner therefore concludes Applicant’s argument concerning the prior art not disclosing “internal dividing walls to create compartments, nor relative openings for the passage of cables and pipes” is therefore incorrect, and the corresponding rejection stands.
Examiner further notes that Applicant has not traversed Examiner’s previous assertations that “a machine for packaging liquids or semisolid products in containers”, comprising a preform oven, a blowing unit, and distribution starwheels for moving preforms or containers between the operating units” are know to the art per Applicant’s admission within the Specification (pls see previous Office Action, pg 3).  Examiner notes for the record that these items are admitted as known to the prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 10-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Marzillier    (US 3,079,637), in view of Lupi (EP1707530A1).

Regarding Claim 1, Marzillier discloses a machine for packaging liquids in containers, comprising:
	operating units comprising a preform oven (1) and a blowing unit (2, wherein blowing is described in Fig 5 and at Col 4, lines 52-60), and
	distribution starwheels (Fig 3, item 50 and Col 5, lines 8-21) for moving preforms (“moulds”) or the containers between the operating units;
	wherein the machine comprises a base (3) which comprises an upper plate (Examiner’s annotations) and a lower plate (Examiner’s annotations),
	 wherein all the operating units and the distribution starwheels are placed on said upper plate (see Fig 2 and Examiner’s annotations),
	 wherein the upper plate and the lower plate are assembled to form a box-like structure (Fig 1 clearly shows a “box-like structure”), 
	the box-like structure comprising sides (Fig 1) which separate the upper plate from the lower plate so as to enclose a space therein on all sides, and configured to accommodate cables and pipes which are functional to operation of the machine (Fig 2 shows piping, shafts, etc. running through compartments of framework 3),
	wherein the box-like structure comprises one or more compartments (Examiner’s annotations) which are open on a side of the lower plate (Examiner’s annotations) and closed at a top by the upper plate (Examiner’s annotations) and laterally by walls (Examiner’s annotations),
 	the compartments being configured to accommodate and allow passage of the cables and pipes which are functional to the operation of the machine (at least items 66 and 67 are shown in Fig 2 as passing through the wall into separate “compartments”),
	 the walls of the compartments comprising openings configured to allow the passage of the cables and pipes between an exterior and an interior of the box-like structure (at least item 109 is shown in Fig 2 as passing through the wall from the exterior into a “compartment”).

    PNG
    media_image1.png
    827
    814
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    570
    756
    media_image2.png
    Greyscale



	Further regarding Claim 1, Marzillier teaches the claimed invention, to include an upper plate (Examiner’s annotations) and a lower plate (Examiner’s annotations).  Marzillier, however, does not provide specifics of said upper and lower plates, to include the upper plate larger than the lower plate, whereby the upper plate protrudes laterally with respect to the sides, wherein fins extend at corners of the box-like structure, said fins acting as a reinforcement for ends of the upper plate and as abutment surfaces for support bars of the base, as claimed by Applicant.
	Lupi, however, teaches an upper plate (Fig 12, items 4 and 19) larger than the lower plate (5), whereby it protrudes laterally with respect to the sides, wherein fins (19) extend at corners of the box-like structure, said fins acting as a reinforcement for ends of the upper plate and as abutment surfaces for support bars of the base (Examiner’s annotations).

    PNG
    media_image3.png
    479
    645
    media_image3.png
    Greyscale

	Marzillier and Lupi both teach upper and lower plates.  The advantages of Lupi's teachings include precise mounting of the barrels for functional equipment with respect to of the table housing. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Lupi’s teachings to Marzillier’s disclosures by enlarging and shaping the upper plate of Marzillier as taught by Lupi in order to gain the advantages of precise barrel mounting.
Regarding Claims 6 and 15, Marzillier as modified above teaches the claimed invention, to include the lower plate comprises a plurality of service openings (Examiner's annotations), arranged in prefixed positions and configured to allow a torch of a welding machine or other tools required for fixing the operating units to the upper plate to access the operating units from below a lower surface of the upper plate.
	Further regarding Claims 6 and 15,  the phrase “to allow a torch of a welding machine or other tools required for fixing the operating units to the upper plate to access the operating units from below a lower surface of the upper plate” is a statement of intended use, and not given patentable weight.  See MPEP 2114.
	Further regarding Claims 6 and 15,  Marzillier doesn’t specifically teach “a plurality of service openings”, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the number of “service openings” to as many was desired, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding Claims 7 and 16, Marzillier as modified above teaches the claimed invention, to include:
	fixing seats (Marzillier, Examiner's annotations) for the operating units and for the distribution starwheels, the fixing seats being arranged in a predefined position determined by geometry of the machine, and
	a plurality of openings (disclosed by the presence of at least items 66 and 67 as shown in Fig 2; these components pass through the walls of separate “compartments) configured for the passage of the cables and pipes which are functional to the operation of the machine. 
	
	Regarding Claims 8 and 17, Marzillier as modified above teaches the claimed invention, to include a base (3).  Although Marzillier doesn’t address the dimensions of said base, it would have been an obvious matter of design choice to make the different portions of the base to whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.  Furthermore, the Applicant has not recited any criticality associated with the particular dimensions.   
	Regarding Claims 10 and 18, Marzillier as modified above teaches the claimed invention, to include a blowing unit (Marzillier, item 2, and admitted by Applicant in the Specification as being known).  Although Marzillier doesn’t address the number of blowing modules within said blowing unit, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the number of blowing modules to as many was desired, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753